DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 29, 2020 was filed prior to the mailing date of the present, first Official action on the merits.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claim 8 is objected to because of the following informalities: in line 1, the claim language “one ore more” contains a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 10-14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 6,797,023 B2 to Knapp et al. (hereinafter “Knapp”).

Referring to Applicant’s independent claim 1, Knapp teaches an abrasive article (See Abstract) comprising: a substrate (col. 10, ll. 19-23); and an abrasive composition disposed on the substrate (col. 10, ll. 23-30), wherein the abrasive composition comprises a polymeric binder composition and a plurality of abrasive aggregates dispersed in the polymeric binder composition (col. 10, ll. 31-42; col. 11, ll. 30-40), and wherein an aggregate of the plurality of abrasive aggregates (col. 3, ll. 51-63; the abrasive agglomerates of Knapp are equivalent to Applicant’s claim term “abrasive aggregates”) comprises a vitreous binder composition (col. 5, l. 65 – col. 6, l. 2; col. 6, ll. 33-34) and a plurality of silicon carbide abrasive grit particles dispersed in the vitreous binder (col. 5, ll. 31-33, 35, 62-64), wherein the vitreous binder composition comprises from 2 wt.% to 10 wt.% of the weight of each of the plurality of abrasive aggregates (Table 1-1, Examples 1-9 of Knapp), and wherein the silicon carbide abrasive grit particles comprise from 90 wt.% to 98 wt.% of the weight of each of the plurality of abrasive aggregates (col. 5, ll. 31-35; Table 1-1, Examples 1-9; Knapp teaches the abrasive particles include aluminas and silicon carbide; the alumina abrasive particles of Examples 1-9 can be substituted with silicon carbide per Knapp’s teachings).  The vitreous binder composition weight percent range taught by Knapp renders obvious Applicant’s claimed range.  The vitreous binder composition weight percent range taught by Knapp lies within and shares the highest endpoint of Applicant’s claimed range of “not less than 1 wt.% and not greater than 10 wt.% of the weight of each of the plurality of abrasive aggregates”. MPEP 2144.05 [R-08.2017] (I) The silicon carbide abrasive grit particle weight percent range taught by Knapp renders obvious Applicant’s claimed range.  The silicon carbide abrasive grit particle weight percent range taught by Knapp lies within and shares the lowest endpoint of Applicant’s claimed range of “not less than 90 wt.% and not greater than 99 wt.% of the weight of each of the plurality of abrasive aggregates.” MPEP 2144.05 [R-08.2017] (I) 

Referring to Applicant’s claim 2, Knapp teaches the vitreous binder composition comprises a sintering temperature (Ts) of 1000ºC (col. 17, ll. 53-55).  The teaching that “the vitreous binder composition comprises a sintering temperature (Ts) in a range of 700°C to 1100°C” is inherent within the teachings of Knapp.  In Example 3, Knapp teaches the agglomerate grains of Sample Nos. 14-23 were sintered at a constant temperature of 1000ºC (col. 17, 53-55).  As the agglomerate grains contain the vitreous binder composition, and the agglomerate grains sinter at a constant temperature of 1000ºC (col. 17, ll. 53-55), the vitreous binder composition of Knapp must possess a sintering temperature of 1000ºC.  For this reason, the teaching that “the vitreous binder composition comprises a sintering temperature (Ts) in a range of 700°C to 1100°C” is inherent within the teachings of Knapp and renders obvious Applicant’s claimed range.  The specific sintering temperature of Example 3 taught by Knapp lies within Applicant’s claimed range of “700°C to 1100°C”.  MPEP 2144.05 [R-08.2017] (I)

Referring to Applicant’s claim 3, in Example 3, Knapp teaches the agglomerate grains of Sample Nos. 14-23 were sintered at a constant temperature of 1000ºC (col. 17, 53-55).  As the agglomerate grains contain the vitreous binder composition, and the agglomerate grains sinter at a constant temperature of 1000ºC (col. 17, ll. 53-55), the vitreous binder composition of Knapp must possess a sintering temperature of 1000ºC.  For this reason, the teaching that “the vitreous binder composition has a sintering temperature (Ts) in a range of 800°C to 1000°C” is inherent within the teachings of Knapp and renders obvious Applicant’s claimed range.  The specific sintering temperature of Example 3 taught by Knapp is the highest endpoint of Applicant’s claimed range of “800°C to 1000°C”.  MPEP 2144.05 [R-08.2017] (I)

Referring to Applicant’s claim 4, the teaching “the vitreous binder composition further comprises a glass transition temperature (Tg) in a range of 490°C to 900°C” is inherent within the teachings of Knapp.  Knapp teaches a vitreous binder composition having a sintering temperature of 1000ºC (col. 17, 53-55) that lies in the sintering temperature ranges of “700°C to 1100°C” of dependent claim 2 and “800°C to 1000°C” of dependent claim 3.  As the vitreous binder composition of Knapp exhibits and possesses the property recited in Applicant’s dependent claims 2 and 3, the vitreous binder composition of Knapp also exhibits and possesses the glass transition temperature range recited in Applicant’s dependent claim 4.  For this reason, the teaching “the vitreous binder composition further comprises a glass transition temperature (Tg) in a range of 490°C to 900°C” is inherent within the teachings of Knapp.

Referring to Applicant’s claim 5, the teaching “the vitreous binder composition further comprises a glass transition temperature (Tg) in a range of 500°C to 800°C” is inherent within the teachings of Knapp.  Knapp teaches a vitreous binder composition having a sintering temperature of 1000ºC (col. 17, 53-55) that lies in the sintering temperature ranges of “700°C to 1100°C” of dependent claim 2 and “800°C to 1000°C” of dependent claim 3.  As the vitreous binder composition of Knapp exhibits and possesses the property recited in Applicant’s dependent claims 2 and 3, the vitreous binder composition of Knapp also exhibits and possesses the glass transition temperature range recited in Applicant’s dependent claim 5.  For this reason, the teaching “the vitreous binder composition further comprises a glass transition temperature (Tg) in a range of 500°C to 800°C” is inherent within the teachings of Knapp.

Referring to Applicant’s claim 10, the teaching “the abrasive aggregate comprises bubbles dispersed in the vitreous binder at the interface of the vitreous binder and the silicon carbide grit particles” is inherent within the teachings of Knapp.  According to par. [0032] of Applicant’s specification as originally filed, the bubbles are thought to be caused by the generation of carbon dioxide during firing at 950°C as SiC is oxidized.  As the abrasive agglomerates taught by Knapp comprise silicon carbide and are subjected to a sintering temperature that lies in Applicant’s claimed range of independent claim 1, the resultant abrasive agglomerate of Knapp necessarily contains “bubbles dispersed in the vitreous binder at the interface of the vitreous binder and the silicon carbide grit particles” according to Applicant’s claim language.  For this reason, the teaching “the abrasive aggregate comprises bubbles dispersed in the vitreous binder at the interface of the vitreous binder and the silicon carbide grit particles” is inherent within the teachings of Knapp. 

Referring to Applicant’s claim 11, Knapp teaches the silicon carbide grit particles are in a regular abrasive grit particle size range of 60 to 7,000 micrometers and a microabrasive grit particle size range of 2 to 60 micrometers (col. 5, ll. 51-54).  The particle size range taught by Knapp renders obvious Applicant’s claimed range.   The particle size range taught by Knapp overlaps Applicant’s claimed range of “not less than 1 micron and not greater than 2000 microns.”  MPEP 2144.05 [R-08.2017] (I) 

Referring to Applicant’s claim 12, Knapp teaches in Example 2, Sample Nos. 10-13 exhibit and possess average agglomerate sizes of 536 microns, 632 microns, 682 microns and 641 microns (col. 17, ll. 12-16; See Table 2-1).  The average agglomerate sizes taught by Knapp render obvious Applicant’s claimed range.  The average agglomerate sizes taught by Knapp lie within Applicant’s claimed range of “not less than 10 microns and not greater than 4000 microns.”  MPEP 2144.05 [R-08.2017] (I) 

Referring to Applicant’s claim 13, Knapp teaches the abrasive aggregates of Example 1, Sample Nos. 1-9 have a loose packed density in a range of 0.83 g/cm3 to 1.46 g/cm3 (Table 1-1 of Knapp). The density range taught by Knapp renders obvious Applicant’s claimed range. The density range taught by Knapp lies within Applicant’s claimed range of “not less than 0.5 g/cm3 to not greater than 3.5 g/cm3.”  MPEP 2144.05 [R-08.2017] (I)

Referring to Applicant’s claim 14, Knapp teaches the abrasive aggregate has a porosity of as much as 70% of the total apparent volume of the agglomerate (col. 4, ll. 37-41 of Knapp).  The porosity range taught by Knapp renders obvious Applicant’s claimed range.  The porosity range taught by Knapp overlaps Applicant’s claimed range of “5% to 85%”.  MPEP 2144.05 [R-08.2017] (I)

Referring to Applicant’s claim 19,  Knapp teaches the abrasive composition comprises a make coat (col. 10, ll. 31-36).

Referring to Applicant’s claim 20, Knapp teaches the abrasive composition further comprises a size coat is disposed over the make coat (col. 10, ll. 31-36).

Claims 1-12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2007/0084133 A1 to Schwabel et al. (hereinafter “Schwabel”).

Referring to Applicant’s independent claim 1, Schwabel teaches an abrasive article (See Abstract) comprising: a substrate (par. [0074]); and an abrasive composition disposed on the substrate (par. [0074]), wherein the abrasive composition comprises a polymeric binder composition (pars. [0067], [0074]) and a plurality of abrasive aggregates dispersed in the polymeric binder composition (par. [0074]), and wherein an aggregate of the plurality of abrasive aggregates comprises a vitreous binder composition (pars. [0028], [0070-71]) and a plurality of silicon carbide abrasive grit particles (par. [0025]) dispersed in the vitreous binder (par. [0017]), wherein the vitreous binder composition comprises about 0.5 wt.% to about 33 wt.% of the weight of each of the plurality of abrasive aggregates (par. [0032]; Schwabel teaches the abrasive grains and glass bodies are mixed in a proportion of about 2 parts and about 200 parts of abrasive grains by weight per one part glass bodies; a 2:1 ratio of abrasive grains to glass bodies is equivalent to 66% by weight abrasive grains to 33% by weight glass bodies to 99.5% by weight abrasive grains to 0.5% by weight glass bodies), and wherein the silicon carbide abrasive grit particles comprise about 66 wt.% to about 99.5 wt.% of the weight of each of the plurality of abrasive aggregates (par. [0032]; Schwabel teaches the abrasive grains and glass bodies are mixed in a proportion of about 2 parts and about 200 parts of abrasive grains by weight per one part glass bodies; a 2:1 ratio of abrasive grains to glass bodies is equivalent to 66% by weight abrasive grains to 33% by weight glass bodies to 99.5% by weight abrasive grains to 0.5% by weight glass bodies). The vitreous binder composition weight percent range taught by Schwabel renders obvious Applicant’s claimed range.  The vitreous binder composition weight percent range taught by Schwabel encompasses entirely Applicant’s claimed range of “not less than 1 wt.% and not greater than 10 wt.% of the weight of each of the plurality of abrasive aggregates”. MPEP 2144.05 [R-08.2017] (I) The silicon carbide abrasive grit particle weight percent range taught by Schwabel renders obvious Applicant’s claimed range.  The silicon carbide abrasive grit particle weight percent range taught by Schwabel encompasses entirely Applicant’s claimed range of “not less than 90 wt.% and not greater than 99 wt.% of the weight of each of the plurality of abrasive aggregates.” MPEP 2144.05 [R-08.2017] (I) 

Referring to Applicant’s claim 2, Schwabel teaches the agglomerate grains of said examples were fired at temperatures of 700ºC, 750ºC, 800ºC, 850ºC, 950ºC and 1000ºC (See Table 2; Examples 3-25; the firing step taught by Schwabel is equivalent to Applicant’s claim term “sintering”).  As the agglomerate grains of Schwabel contain the vitreous binder composition, and the agglomerate grains fire at temperatures of 700ºC, 750ºC, 800ºC, 850ºC, 950ºC and 1000ºC (See Table 2), the vitreous binder composition of Schwabel also must possess respective sintering temperatures of 700ºC, 750ºC, 800ºC, 850ºC, 950ºC and 1000ºC.  The specific sintering temperatures of Examples 3-25 in Table 2 of Schwabel render obvious Applicant’s claimed range.  The specific sintering temperatures of Examples 3-25 in Table 2 of Schwabel lie within and share the highest and lowest endpoints of Applicant’s claimed range of “700°C to 1100°C”.  MPEP 2144.05 [R-08.2017] (I)

Referring to Applicant’s claim 3, Schwabel teaches the agglomerate grains of said examples were fired at temperatures of 700ºC, 750ºC, 800ºC, 850ºC, 950ºC and 1000ºC (See Table 2; Examples 3-25; the firing step taught by Schwabel is equivalent to Applicant’s claim term “sintering”).  As the agglomerate grains of Schwabel contain the vitreous binder composition, and the agglomerate grains fire at temperatures of 700ºC, 750ºC, 800ºC, 850ºC, 950ºC and 1000ºC (See Table 2), the vitreous binder composition of Schwabel also must possess respective sintering temperatures of 700ºC, 750ºC, 800ºC, 850ºC, 950ºC and 1000ºC.  The specific sintering temperatures of Examples 3-25 in Table 2 of Schwabel render obvious Applicant’s claimed range.  The specific sintering temperatures of Examples 3-25 in Table 2 of Schwabel lie within and share the highest and lowest endpoints of Applicant’s claimed range of “800°C to 1000°C”.  MPEP 2144.05 [R-08.2017] (I) 

Referring to Applicant’s claim 4, the teaching “the vitreous binder composition further comprises a glass transition temperature (Tg) in a range of 490°C to 900°C” is inherent within and/or obvious in light of the teachings of Schwabel.  Schwabel teaches a vitreous binder composition having exemplary sintering temperatures of 700ºC, 750ºC, 800ºC, 850ºC, 950ºC and 1000ºC (See Table 2, Examples 3-25) that lie in the sintering temperature ranges of “700°C to 1100°C” of dependent claim 2 and “800°C to 1000°C ” of dependent claim 3.  As the vitreous binder composition of Schwabel exhibits and possesses the property recited in Applicant’s dependent claims 2 and 3, the vitreous binder composition of Schwabel also exhibits and possesses the glass transition temperature range recited in Applicant’s dependent claim 4.  For this reason, the teaching “the vitreous binder composition further comprises a glass transition temperature (Tg) in a range of 490°C to 900°C” is inherent within and/or obvious in light of the teachings of Schwabel.

Referring to Applicant’s claim 5, the teaching “the vitreous binder composition further comprises a glass transition temperature (Tg) in a range of 500°C to 800°C” is inherent within and/or obvious in light of the teachings of Schwabel.  Schwabel teaches a vitreous binder composition having exemplary sintering temperatures of 700ºC, 750ºC, 800ºC, 850ºC, 950ºC and 1000ºC (See Table 2, Examples 3-25) that lie in the sintering temperature ranges of “700°C to 1100°C” of dependent claim 2 and “800°C to 1000°C ” of dependent claim 3.  As the vitreous binder composition of Schwabel exhibits and possesses the property recited in Applicant’s dependent claims 2 and 3, the vitreous binder composition of Schwabel also exhibits and possesses the glass transition temperature range recited in Applicant’s dependent claim 5.  For this reason, the teaching “the vitreous binder composition further comprises a glass transition temperature (Tg) in a range of 500°C to 800°C” is inherent within and/or obvious in light of the teachings of Schwabel.

Referring to Applicant’s claim 6, Schwabel teaches the vitreous binder composition comprises 20 percent to 80 percent by weight of glass frit, that is, silica (par. [0070]; the glass frit, that is silica, of Schwabel is equivalent to Applicant’s claim term “acid oxides”), at least 10 percent by weight of boria, that is, boronic trioxide or diboronic trioxide (par. [0071]; the boria of Schwabel is equivalent to Applicant’s claim term “amphoteric oxides”), and at least 10 percent by weight of an alkali metal oxide, e.g., Na2O and K2O (par. [0071]; the alkali metal oxide of Schwabel is equivalent to Applicant’s claim term “basic oxides”). The silica amount taught by Schwabel renders obvious Applicant’s claimed range.  The silica amount taught by Schwabel encompasses Applicant’s claimed range of “40 wt % to 65 wt%”.  MPEP 2144.05 [R-08.2017] (I) The boria amount taught by Schwabel renders obvious Applicant’s claimed range.  The boria amount taught by Schwabel encompasses entirely Applicant’s claimed ranges of “15 wt% to 30 wt% of amphoteric oxides.” MPEP 2144.05 [R-08.2017] (I) The alkali metal oxide amount taught by Schwabel renders obvious Applicant’s claimed range. The alkali metal oxide amount taught by Schwabel encompasses entirely Applicant’s claimed basic oxides and neutral oxides range of “15 wt% to 25 wt% of amphoteric oxides.” MPEP 2144.05 [R-08.2017] (I)

Referring to Applicant’s claim 7, Schwabel teaches the vitreous binder composition comprises includes silica and titania (par. [0070]; the silica and titania of Schwabel are equivalent to Applicant’s claim term “acid oxides”).

Referring to Applicant’s claim 8, Schwabel teaches the vitreous binder composition comprises includes magnesium oxide, sodium oxide and potassium oxide (pars. [0070-71]; the magnesium oxide, sodium oxide and potassium oxide of Schwabel are equivalent to Applicant’s claim term “amphoteric oxides”).

Referring to Applicant’s claim 9, Schwabel teaches the vitreous binder composition comprises includes boria, that is, boronic trioxide or diboronic trioxide; iron oxide; and, aluminum oxide (par. [0070]; the boria, iron oxide and aluminum oxide of Schwabel are equivalent to Applicant’s claim term “basic oxides”).

Referring to Applicant’s claim 10, the teaching “the abrasive aggregate comprises bubbles dispersed in the vitreous binder at the interface of the vitreous binder and the silicon carbide grit particles” is inherent within and/or obvious in light of the teachings of Schwabel.  According to par. [0032] of Applicant’s specification as originally filed, the bubbles are thought to be caused by the generation of carbon dioxide during firing at 950°C as SiC is oxidized.  As the abrasive agglomerates taught by Schwabel comprise silicon carbide and are subjected to a sintering temperature that lies in Applicant’s claimed ranges of dependent claims 2 and 3, the resultant abrasive agglomerate of Schwabel exhibits and possesses “bubbles dispersed in the vitreous binder at the interface of the vitreous binder and the silicon carbide grit particles” according to Applicant’s claim language.  For this reason, the teaching “the abrasive aggregate comprises bubbles dispersed in the vitreous binder at the interface of the vitreous binder and the silicon carbide grit particles” is inherent within and/or obvious in light of the teachings of Schwabel.

Referring to Applicant’s claim 11, Schwabel teaches the silicon carbide grit particles are in a size range of about 0.5 micrometers to about 1500 micrometers (par. [0024]). The silicon carbide grit particle size range taught by Schwabel renders obvious Applicant’s claimed range.  The silicon carbide grit particle size range taught by Schwabel overlaps Applicant’s claimed range of “not less than 1 micron and not greater than 2000 microns.”  MPEP 2144.05 [R-08.2017] (I) 

Referring to Applicant’s claim 12, Schwabel teaches the abrasive agglomerates have a size in a range of about 5 microns to about 10,000 microns (par. [0020]). The abrasive agglomerates size range taught by Schwabel renders obvious Applicant’s claimed range.  The abrasive agglomerates size range taught by Schwabel encompasses entirely Applicant’s claimed range of “not less than 10 microns and not greater than 4000 microns.”  MPEP 2144.05 [R-08.2017] (I)

Referring to Applicant’s claim 19, Schwabel teaches the abrasive composition comprises a make coat (pars. [0046-47]).

Referring to Applicant’s claim 20, Schwabel teaches the abrasive composition further comprises a size coat is disposed over the make coat (pars. [0046-47]).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2007/0084133 A1 to Schwabel et al. (hereinafter “Schwabel”) as applied to claim 1 above, and further in view of United States Pre-Grant Patent Application Publication No. 2013/0298471 A1 to Cai et al. (hereinafter “Cai”).

Referring to Applicant’s claim 15, although Schwabel teaches the abrasive composition is adhered to the backing and comprises a polymeric binder composition (pars. [0067], [0074] of Schwabel), Schwabel does not teach explicitly the abrasive composition comprises “from 5.0 wt.% to 60.0 wt.% polymeric composition and from 15 wt.% to 80.0 wt.% abrasive aggregates” according to Applicant’s claim language.
However, Cai teaches an engineered coated abrasive article and its method of manufacture (See Abstract of Cai).  Cai teaches the article comprises a backing (par. [0078] of Cai) having an abrasive slurry composition disposed thereupon (pars. [0058-66] of Cai), the composition comprising a polymeric resin (pars. [0067-70] of Cai) and abrasive aggregates dispersed therein (pars. [0032-39], [0071] of Cai).  Cai teaches the cured abrasive formulation, that is, the abrasive slurry composition, has a the cured abrasive formulation that can include from about 20 wt % to about 60 wt % total polymer resin (monomers, oligomers, or combinations thereof), from about 5.0 wt% to about 40 wt % total abrasive aggregates from about 5 wt% to about 60 wt% of total filler, and from about 0.2 wt% to about 10 wt % total initiator, where the percentages are based on total weight of the cured abrasive formulation (par. [0101] of Cai).  Cai teaches the resultant article comprising the cured abrasive formulation can be used for a variety of stock removal, finishing, and polishing applications (par. [0100] of Cai).  There is a reasonable expectation the abrasive composition constituent weight percentages or amounts taught by Schwabel can be substituted with those abrasive composition constituent weight percentages taught by Cai and still achieve the coated abrasive article Schwabel desires.  Both Schwabel and Cai teach utilizing an abrasive slurry containing the polymeric composition and abrasive agglomerates or aggregates (par. [0064] of Schwabel; par. [0058-71] of Cai) disposed on a non-woven web backing (par. [0074] of Schwabel; par. [0078] of Cai).  Like the coated abrasive articles of Cai (par. [0100] of Cai), Schwabel teaches the resultant coated abrasive articles are designed for cutting and grinding (pars. [0090-91], [0097], [0102], [0106]; Table 2; FIGS. 7 and 8 of Schwabel).  For these reasons, a person having ordinary skill in the art at the time the present application was filed would be motivated to modify the teachings of Schwabel and adopt the abrasive composition constituent weight percentages taught by Cai and still achieve the coated abrasive article Schwabel desires.  A person having ordinary skill in the art at the time the present application was filed would be motivated to do so given the coated abrasive articles of Schwabel and Cai are structurally similar (par. [0064], [0074] of Schwabel; par. [0058-71], [0078] of Cai) and designed for the same purpose (pars. [0090-91], [0097], [0102], [0106]; Table 2; FIGS. 7 and 8 of Schwabel; par. [0100] of Cai).  The polymeric composition and abrasive aggregate amounts taught by Schwabel as modified by Cai renders obvious Applicant’s claimed range.  The polymeric composition amount taught by Schwabel as modified by Cai overlaps Applicant’s claimed range of “from 5.0 wt.% to 60 wt.%”.  MPEP 2144.05 [R-08.2017] (I)  The abrasive aggregate amount taught by Schwabel as modified by Cai overlaps Applicant’s claimed range of “from 15.0 wt.% to 80 wt.%”.  MPEP 2144.05 [R-08.2017] (I)

Referring to Applicant’s claim 16, although Schwabel teaches the abrasive composition is adhered to the backing and comprises a polymeric binder composition (pars. [0067], [0074] of Schwabel), Schwabel does not teach explicitly the abrasive composition comprises “from 5.0 wt.% to 60.0 wt.% polymeric composition; from 15 wt.% to 80.0 wt.% abrasive aggregates; and 0 wt% to 30.0 wt% of a filler” according to Applicant’s claim language.
However, Cai teaches an engineered coated abrasive article and its method of manufacture (See Abstract of Cai).  Cai teaches the article comprises a backing (par. [0078] of Cai) having an abrasive slurry composition disposed thereupon (pars. [0058-66] of Cai), the composition comprising a polymeric resin (pars. [0067-70] of Cai) and abrasive aggregates dispersed therein (pars. [0032-39], [0071] of Cai).  Cai teaches the cured abrasive formulation, that is, the abrasive slurry composition, has a the cured abrasive formulation that can include from about 20 wt % to about 60 wt % total polymer resin (monomers, oligomers, or combinations thereof), from about 5.0 wt% to about 40 wt % total abrasive aggregates from about 5 wt% to about 60 wt% of total filler, and from about 0.2 wt% to about 10 wt % total initiator, where the percentages are based on total weight of the cured abrasive formulation (par. [0101] of Cai).  Cai teaches the resultant article comprising the cured abrasive formulation can be used for a variety of stock removal, finishing, and polishing applications (par. [0100] of Cai).  There is a reasonable expectation the abrasive composition constituent weight percentages or amounts taught by Schwabel can be substituted with those abrasive composition constituent weight percentages taught by Cai and still achieve the coated abrasive article Schwabel desires.  Both Schwabel and Cai teach utilizing an abrasive slurry containing the polymeric composition and abrasive agglomerates or aggregates (par. [0064] of Schwabel; par. [0058-71] of Cai) disposed on a non-woven web backing (par. [0074] of Schwabel; par. [0078] of Cai).  Like the coated abrasive articles of Cai (par. [0100] of Cai), Schwabel teaches the resultant coated abrasive articles are designed for cutting and grinding (pars. [0090-91], [0097], [0102], [0106]; Table 2; FIGS. 7 and 8 of Schwabel).  For these reasons, a person having ordinary skill in the art at the time the present application was filed would be motivated to modify the teachings of Schwabel and adopt the abrasive composition constituent weight percentages taught by Cai and still achieve the coated abrasive article Schwabel desires.  A person having ordinary skill in the art at the time the present application was filed would be motivated to do so given the coated abrasive articles of Schwabel and Cai are structurally similar (par. [0064], [0074] of Schwabel; par. [0058-71], [0078] of Cai) and designed for the same purpose (pars. [0090-91], [0097], [0102], [0106]; Table 2; FIGS. 7 and 8 of Schwabel; par. [0100] of Cai).  The polymeric composition, abrasive aggregate and filler amounts taught by Schwabel as modified by Cai render obvious Applicant’s claimed range.  The polymeric composition amount taught by Schwabel as modified by Cai overlaps Applicant’s claimed range of “from 5.0 wt.% to 60 wt.%”.  MPEP 2144.05 [R-08.2017] (I)  The abrasive aggregate amount taught by Schwabel as modified by Cai overlaps Applicant’s claimed range of “from 15.0 wt.% to 80 wt.%”.  MPEP 2144.05 [R-08.2017] (I)  The filler amount taught by Schwabel as modified by Cai overlaps Applicant’s claimed range of “from 0 wt.% to 30.0 wt.%”.  MPEP 2144.05 [R-08.2017] (I)

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2007/0084133 A1 to Schwabel et al. (hereinafter “Schwabel”) as applied to claim 1 above, and further in view of United States Patent No. 2,958,593 to Hoover et al. (hereinafter “Hoover”).

Referring to Applicant’s claims 17 and 18, although Schwabel teaches the coated abrasive article includes the abrasive composition and backing (pars. [0067], [0074]; the backing of Schwabel is equivalent to Applicant’s claim term “substrate”), Schwabel does not teach explicitly the abrasive article comprises “from 50 wt.% to 99 wt.% abrasive composition” according to Applicant’s dependent claim 17 and “from 1 wt.% to 50 wt.% substrate” according to Applicant’s dependent claim 18.
However, Hoover teaches non-woven fibrous abrasive articles (col. 1, ll. 14-21 of Hoover).  In an exemplary embodiment, Hoover teaches how the non-woven fibrous abrasive articles is manufactured (col. 10, l. 62 – col. 11, l. 23; Example III of Hoover).  Hoover teaches the non-woven fibrous abrasive article exhibits and possesses an 89% void volume, 31% silicon carbide, 56% adhesive, and 13% fibrous members.  There is a reasonable expectation the coated abrasive article of Schwabel can be manufactured according to Schwabel’s teachings and produce an article exhibiting and possessing the constituent percentages taught by Hoover.  Schwabel teaches an exemplary abrasive article typically comprises about 3-50% binder, 30-90% abrasive material, up to 50% additives, and up to 70 percent pores (par. [0067] of Schwabel).  The exemplary constituent percentages of Hoover lie within those general constituent percentages taught by Schwabel.  Given these structural/compositional similarities, both the abrasive composition and non-woven web percentages of the resultant abrasive article of Schwabel also can be present in the amounts taught by Hoover.  For these reasons, a person having ordinary skill in the art at the time the present application was filed would be motivated to find both the abrasive composition and non-woven web percentage amounts of the resultant abrasive article of Schwabel can be present in the amounts taught by Hoover.  A person having ordinary skill in the art at the time the present application was filed would be motivated to do so due to the structural/compositional similarities between the abrasive articles of Schwabel and Hoover.  The abrasive composition percentage amount taught by Schwabel as modified by Hoover renders obvious Applicant’s claimed range.  The abrasive composition percentage amount taught by Schwabel as modified by Hoover lies within Applicant’s claimed range of “from 50 wt.% to 99 wt.%”. MPEP 2144.05 [R-08.2017] (I) The nonwoven web percentage amount taught by Schwabel as modified by Hoover renders obvious Applicant’s claimed range. The substrate percentage amount taught by Schwabel as modified by Hoover lies within Applicant’s claimed range of “1 wt.% to 50 wt.%”.  MPEP 2144.05 [R-08.2017] (I) 

Relevant Prior Art Not Yet Cited
Although not cited in the pending claim rejections on the record, United States Pre-Grant Patent Application Publication No. 2004/0221515 A1 to McArdle et al. and United States Pre-Grant Patent Application Publication No. 2007/0020457 A1 to Adefris et al. are considered relevant prior art and whose teachings read on at least one pending claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731